Citation Nr: 1646159	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  11-25 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for a neck disorder, to include as secondary to service-connected bilateral foot disorder.

2. Entitlement to service connection for a low back disorder, to include as secondary to service-connected bilateral foot disorder.

3. Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected bilateral foot disorder.

4. Entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected bilateral foot disorder


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1965 to February 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2010 September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In July 2013, the Veteran and his wife testified at a video conference hearing before the undersigned Veterans Law Judge.  The hearing transcript is of record.  

In July 2014 and December 2015, the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ) for further development.  For the reasons indicated below the Board finds that remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998) (Board remand orders require substantial, not strict, compliance).

In a March 2016 rating decision, the RO granted entitlement to service connection for bilateral pes planus, hallux valgus, hallux rigidus, and calcaneal spurs, and assigned a noncompensable disability rating prior to January 21, 2016; and 30 percent disability rating thereafter.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).
FINDINGS OF FACT

1. A neck disorder did not manifest during service or the one year presumptive period and is neither caused nor aggravated by a service-connected disease or injury.

2. A low back disorder did not manifest during service or the one year presumptive period and is neither caused nor aggravated by a service-connected disease or injury.

3. A bilateral hip disorder did not manifest during service or the one year presumptive period and is neither caused nor aggravated by a service-connected disease or injury.

4. A bilateral knee disorder did not manifest during service or the one year presumptive period and is neither caused nor aggravated by a service-connected disease or injury.


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for a neck disorder have not been met on a secondary or other basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015). 

2. The criteria for establishing service connection for a low back disorder have not been met on a secondary or other basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

3. The criteria for establishing service connection for a bilateral hip disorder have not been met on a secondary or other basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

4. The criteria for establishing service connection for a bilateral knee disorder of have not been met on a secondary or other basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The RO's April 2010 and February 2011 notice letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The Veteran's service treatment records are associated with the claims folder, as well as all VA and private treatment records identified by the Veteran.  The Veteran has not identified any additional relevant, outstanding records that need to be obtained before deciding his claim. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2015).

VA also satisfied its duty obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In July 2014 and December 2015 the Board remanded the claims to obtain VA opinions and outstanding treatment records.  The RO sent the Veteran a letter in July 2014 requesting additional information to obtain private treatment records.  That same month the Veteran responded to this request and submitted an authorization form.  Such private treatment records were associated with the claims file.  The Veteran was subsequently afforded a VA examination in March 2016.  The Board finds the March 2016 examination reports and opinions are adequate, and therefore the remand orders were fully complied with.  See Stegall, 11 Vet. App. at 271.  Thus, VA satisfied its duty to obtain a medical opinion in this case.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

II. Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection for any particular disability on a direct incurrence basis, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a), (b) (2015).
 
In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  The option of establishing service connection through a demonstration of chronicity or continuity of symptomatology under 38 C.F.R. § 3.303(b) rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  Arthritis is one such disease.  Where a chronic disease is noted in service or during the presumptive period but chronicity is not adequately supported, a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran's primary contention is that his neck, low back, bilateral hip, and bilateral knee conditions are secondary to his service-connected foot disorder.  See February 2011 Statement in Support of Claim; see also December 2014 Correspondence.  At the July 2013 Board hearing, he reiterated his claims for secondary service connection.  The claims file also contains lay statements form the Veteran's wife and brother reiterating these claims.  

Service treatment records show complaints of "trick" or locked knee at entrance, but no complaints of any pain or conditions at separation from active service.  At the November 1965 enlistment examination, the Veteran reported having "trick" or locked knee, but a clinical evaluation of his lower extremities was normal.  At the February 1969 separation examination, he denied "trick" or locked knee, arthritis, and recurrent back pain.  Clinical evaluations of his lower extremities, spine, and other musculoskeletal systems were normal.

Post-service private treatment records show complaints of neck and bilateral knee pain, including multiple knee injuries.  September 1979 and August 1980 medical records note right knee pain attributed to an old football injury.  September 1979 left knee x-rays show osteochronditis dissecans.  In November 1982 the Veteran twisted his right knee at work leading to injury.   November 1982 right knee x-rays show osteochronditis dissecans unchanged since 1980 without fracture or dislocation.  In September 1983 he complained of neck pressure.  April 1988 medical records note severe chronic bilateral knee pain for the past four to five months.  September 1998 private medical records show horizontal medial meniscus tears and chondromalacia in both knees, evidenced by magnetic resonance imaging (MRI) of both knees.  In March 1999 the Veteran had right knee arthroscopic debridement.  

As for the low back, September 1985 computerized tomography (CT) scan of the lumbar spine shows a normal spine with mild disc bulging.  A March 2004 private emergency report contains complaints of sudden low back pain attributed to reaching for a water bottle located on the floor.  A clinical impression of acute lumbar radiculopathy was provided.  

In March 2009 the Veteran started chiropractic treatment for neck, low back, and right hip pain.  He also received treatment for bilateral knee pain starting in July 2010.  In a December 2010 letter, his private chiropractor indicated that he initially attributed the Veteran's knee pain to degeneration of the low back, but the Veteran's knee pain did not resolve at the same rate as other conditions.

Post-service VA treatment records document complaints and treatment for low back, hip, and knee pain.  In October 2010 the Veteran complained of bilateral knee pain and indicated that he was not interested in total knee replacement.  December 2011 VA treatment records note severe left knee, moderate right knee, and mild bilateral hip arthritic changes.  November 2011 VA treatment records document the Veteran's report of increased bilateral knee and right hip pain.  In November 2012 he complained of increasing low back pain not attributed to trauma or injury.  December 2012 VA physical therapy records note a diagnosis of low back pain and the Veteran's complaints of low back, hips, and knees arthritis treated with physical therapy.  In February 2013 the Veteran complained of left knee pain and aggravation of low back pain attributed to falling out of the bed.  June 2012 and August 2013 VA treatment records note complaints of feet pain leading to shoe insert changes, but no other complaints.  November 2013 VA treatment records document complaints of knee and hip pain.  The treating VA nurse recommended joint replacement.  In July 2014 the Veteran complained of increased bilateral knee pain and requested information about total knee replacement.  In March 2015 he started long-term chronic opioid therapy treatment for chronic back pain, arthralgia, and foot pain.

In a December 2014 letter, the Veteran's treating private physician noted that the Veteran had consistently maintained that his low back and neck disabilities were due to his flat feet.  The physician noted that, in his opinion, "flat feet can cause malalignment in the lower extremities and lead to chronic spiral complaints."  The physician recounted that the Veteran developed foot problems in service and was ostracized for doing so.  He also noted that other factors that could contribute to the Veteran's pain were his history of smoking and sometimes poorly managed diabetes.  He concluded, "It is my opinion it is at least as likely as not that [the Veteran's] chronic pain may be due to his military service in the U.S. Air Force." 

The Veteran was afforded VA examinations in March 2016 to determine the nature and etiology of his claimed conditions.  The examiner indicated review of the claims file and noted diagnoses of arthritis in the neck, low back, bilateral hips, and bilateral knee joints.  The examiner provided negative secondary nexus opinions with respect to the Veteran's current neck, low back, bilateral hips, and bilateral knee conditions to his service-connected foot disorder.  As rationale, the examiner noted that the physical examination did not show that the Veteran's feet disabilities alter his gait or causes diffuse arthritis.  The examiner emphasized that treatment records show a long history of arthritic issues since 2004, but are silent for feet issues as the cause of the claimed conditions, to include the 1977 work-related foot fracture and heal injuries.  The examiner attributed the Veteran's current arthritis conditions to the natural progression of the disease.  It was noted that the Veteran's case was reviewed with a podiatry consultant who agreed with the examiner's conclusions.  A detailed discussion of each claimed condition follows.

In reference to the neck, on March 2016 examination the Veteran reported an insidious onset of neck pain with treatment since 2008 and denied injury.  Cervical spine x-rays showed carotid atherosclerotic calcification, straightening, and decreased disc height.  The examiner concluded that the current neck condition is not caused by or the result of service or a service-connected disability, to include aggravation.  As rationale, the examiner stated that there are not complaints or treatment for neck pain, to include at November 1965 enlistment and February 1969 separation examinations.  2009 chiropractic treatment notes diagnose cervical spine strain syndrome, but no relationship to service.  

As for low back, on March 2016 examination the Veteran reported treatment for low back pain since 2008.  Thoracic spine x-rays were negative for acute or displaced fractures.  Lumbar spine x-rays showed atherosclerosis, decreased disc height, and degenerative changes.  The examiner concluded that the current low back condition is not caused by or the result of service or a service-connected disability, to include aggravation.  As rationale, the examiner stated that service treatment records do not include complaints of spine or feet issues.  The Veteran had a back injury after service due to a labor incident, as demonstrated by a 1985 lumbar CT showing an acute onset of disc injury.  The examiner noted that post-service treatment records show osteoarthritis and low back pain starting in 2000 with no relationship to service.  

As for bilateral hips, on March 2016 examination the Veteran reported an insidious onset of bilateral hip pain over the years and denied injury.  He reported a history of chiropractic treatment that helped with pain.  The examiner concluded that the current bilateral hips condition is not caused by or the result of service or a service-connected disability, to include aggravation.  As rationale, the examiner stated that service treatment records do not include complaints of hips or feet issues.  After service, treatment records note diagnoses of hip strain issues and arthritis without relationship to service.  

With respect to bilateral knees, on March 2016 examination the Veteran reported bilateral knee pain without specific injury.  The examiner concluded that the current bilateral knee conditions are not caused by or the result of service or a service-connected disability, to include aggravation.  The examiner noted the November 1965 entrance examination indicating a history of knee problems, but service treatment records, to include the February 1969 separation examination, do not include complaints of knee or feet issues.  Post-service treatment records show recurrent knee injuries in 1977, 1980, 1981, 1982, 1998, and 1999 after service.  

The Board finds that the March 2016 medical opinion indicating a lack of a relationship, to include on an aggravation basis, between the Veteran's service connected pes planus and his neck, back, hips, and knees is of significant probative value.  This opinion was thorough and the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of records, and is therefore entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning); Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  

The Board has also considered the opinion of the December 2014 private physician.  The Board finds this opinion to be of less probative value than that of the March 2016 VA examiner because, although the physician indicated that flat feet can cause misalignment in the lower extremities and lead to chronic spiral complaints, he indicated that the current chronic pain "may be due" to the Veteran's military service.  The use of the term "may" reflects that the opinion was not given with sufficient certainty to warrant significant probative weight.  Winsett v. West, 11 Vet. App. 420, 424 (1998) (terminology equivalent to "may or may not" is an insufficient basis for an award of service connection).  The private physician also referred generally to the Veteran's chronic pain while the March 2016 VA examiner specifically addressed each disability and explained why it was unrelated to service or a service connected disease or injury.  For this reason as well, the March 2016 VA examiner's opinion is of greater probative weight.

The Board has also considered the lay assertions of record, including the contentions of the Veteran and third party statements in support of a nexus.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the Veteran's testimony as to the etiology of his orthopedic disabilities  is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  To the  extent that the Veteran is competent to opine on these questions, the Board finds that the specific, reasoned opinion of the March 2016 VA examiner is of greater probative weight than the Veteran's more general lay assertions, to include those relating to continuity of symptomatology.

To the extent that a theory of entitlement to service connection on a direct basis has been raised with regard to the claimed disabilities, the evidence weighs against the claims.  The normal separation examination report, lack of report of trick or locked knee, arthritis, or recurrent back pain at separation, and the negative March 2016 nexus opinion all weigh against this theory.  Although the March 2016 VA examiner referenced the lack of complaints or treatment in service, reading the opinion as a whole and in the context of the evidence of record, this was not the sole basis for his opinion.  Cf. Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  Rather, the examiner found that the combination of the lack of complaints or treatment in service, along with the other lay and medical evidence indicating a later onset of the disorders and post service injuries, reflected a lack of relationship between the disorders and service. Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Finally in this regard, the above evidence reflects that a chronic disease was not noted in service such that 38 C.F.R. § 3.303(b) would be for application, and a chronic disease did not manifest within the one year presumptive period pursuant to 38 U.S.C.A. § 1112(a) and 38 C.F.R. §§ 3.307(a) and 3.309(a).

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claims for service connection for neck, low back, bilateral hip, and bilateral knee disorders.  Accordingly, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for a neck disorder, to include as secondary to service-connected bilateral foot disorder, is denied.

Entitlement to service connection for a low back disorder, to include as secondary to service-connected bilateral foot disorder, is denied.

Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected bilateral foot disorder, is denied.

Entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected bilateral foot disorder, is denied.



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


